DETAILED ACTION
“Door for Solid Waste Press”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on July 29, 2021 have been entered. Claims 1-2, 4, 7, 10-11 and 13, have been amended; claims 1-2, 4-8, and 10-14 remain pending. 
Claim Rejections - 35 USC § 112(a)
The 35 USC 112(a) rejections set forth in the Non-Final Office Action (mailed 03/31/2021) has been overcome by Applicant’s amendments to the claims (filed 07/29/2021). As such, the 35 USC 112(a) rejections previously set forth are withdrawn. 
Claim Rejections - 35 USC § 112(b)
The 35 USC 112(b) rejection set forth in the Non-Final Office Action (mailed 03/31/2021) has been overcome by Applicant’s amendments to the claims (filed 07/29/2021). As such, the 35 USC 112(b) rejections previously set forth are withdrawn. However, the following rejections under 35 USC 112(b) are newly set forth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le Jeune (US 4,650,546) in view of Yoshida (JP3581091B2).
Regarding Claim 1:
Le Jeune discloses a press (fig. 1) for separating waste into a dry and wet fraction (col. 2, ln. 43-53) comprising:
a chamber (3) and a ram (2) movable in the chamber (3), the chamber (3) having an opening (annotated);
a door (6) fitted to the opening, the door (6) movable in a frame (annotated fig. 2; col. 3, ln. 15-19) and having an extrusion section (annotated) and an expulsion section (annotated) that alternatively cover the opening (fig. 1-3);
wherein the extrusion section covers the opening (fig. 1) when separating the waste into the dry and wet fractions (col. 2, ln. 59 - col. 3, ln. 2), and the expulsion section defines a passage for expelling the dry fraction (4) from the chamber (3; fig. 3-4); and 
wherein, when the expulsion section (annotated) is aligned with the chamber (3) and the ram (2) moves through the chamber (3), the ram (2) expels the dry fraction (4) out of the chamber (3).
Le Jeune further teaches wherein the expulsion section (annotated fig. 1) is below the extrusion section (annotated fig. 1).
Le Jeune does not teach wherein the expulsion section is above the extrusion section.
Yoshida discloses: a press for waste material (ln. 16-18) comprising a chamber (14, fig. 9) with an opening (18); waste material is compressed in the chamber (14) by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Le Jeune wherein the expulsion section of the door is above the extrusion section of the door. One of ordinary skill in the art would have been motivated to rearrange the known extrusion and expulsion sections because a similar door wherein the expulsion section is above the extrusion section is known in the art, as shown by Yoshida. Additionally, arranging the expulsion section above the extrusion section allows the weight of the door to assist in opening the door, as taught by Yoshida (ln. 80-84). 
Le Jeune does not specify wherein the expulsion section defines a passage for expelling the dry fraction from the chamber together with a leaked wet fraction spilled out of the chamber into the expulsion section of the door and wherein the ram . . . scrapes the leaked wet fraction out of the chamber.
Examiner notes that while neither Le Jeune nor Yoshida specifies that a fraction of wet material leaks, it is possible that a small amount of “leaked wet fraction” may remain in chamber (3) of Le Jeune, or squeeze between the edge of door (6) and frame (annotated). When Le Jeune is modified in view of Yoshida such that the expulsion section is located above the extrusion section the downward movement of the door facilitates alignment of the expulsion section with the chamber, then the ram of the expelling the dry fraction from the chamber together with a leaked wet fraction spilled out of the chamber into the expulsion section of the door (Examiner notes that the “leaked wet fraction” may spill into the expulsion section during said expelling, for instance) such that the ram scrapes the leaked wet fraction out of the chamber as the dry fraction is expelled. As such, these intended use/functional recitations would be met by the combination of Le Jeune in view of Yoshida without modification of Le Jeune beyond that described above (repositioning of the extrusion and expulsion sections), 
Regarding Claim 2:
Le Jeune in view of Yoshida teaches the press of claim 1.
Le Jeune further teaches wherein the expulsion section (annotated fig. 1) defines a first cross section (cross-section of passage (10)) that is the same size and shape as a second cross section of the opening of the chamber (3; col. 3, ln. 25-27).

    PNG
    media_image1.png
    521
    581
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    398
    351
    media_image2.png
    Greyscale


Regarding Claim 4:
Le Jeune in view of Yoshida teaches the press of claim 1.
Le Jeune further teaches wherein the extrusion section (annotated fig. 1) comprises openings (5) for the wet fraction of waste to pass through the door (6; col. 2, ln. 61-65).
Regarding Claim 6:
Le Jeune in view of Yoshida teaches the press of claim 1.
Le Jeune further teaches wherein the door (6) is slidable within a frame (annotated fig. 2; col. 3, ln. 15-19) and the side of the frame has a pressure release channel (8; col. 2, ln. 65 - col. 3, ln. 2).
Regarding Claim 7:
Le Jeune discloses a method of pressing waste (col. 2, ln. 43-53), comprising:
pressing waste in a chamber (3) by moving a ram (2) in the chamber (3) while an opening (annotated fig. 1) of the chamber (3) is covered by a door (6) having an extrusion section (annotated) and an expulsion section (annotated), said press separating waste into a wet fraction and a solid/dry fraction (4; col. 2, ln. 59 - col. 3, ln., 2);
lowering the door (6; the door is lowered by jack (9) prior to the start of compression); and 
expelling, with the ram (2), the solid/dry fraction (4) from the chamber (3; fig. 3-4); through an opening (annotated) in the expulsion section (annotated) of the door (6). 
Le Jeune further teaches wherein the expulsion section (annotated fig. 1) is below the extrusion section (annotated fig. 1).
Le Jeune does not teach wherein the expulsion section is above the extrusion section.
Yoshida discloses: a press for waste material (ln. 16-18) comprising a chamber (14, fig. 9) with an opening (18); waste material is compressed in the chamber (14) by a ram (15) that moves within the chamber (14); wherein the opening (18) is covered by a door (31) having an extrusion section (annotated fig. 11) and an expulsion section (annotated fig. 11) having an opening (31a). In the invention of Yoshida, the expulsion section is above the extrusion section. Yoshida further teaches that the weight of the door (31) assists in opening the door (31; ln. 181-184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Le Jeune wherein the expulsion section of the door is above the extrusion section of the door. One of ordinary skill in the art would have been motivated to rearrange the known extrusion and expulsion sections because a similar door wherein the expulsion section is above the extrusion section is known in the art, as shown by Yoshida. Additionally, arranging the expulsion section above the extrusion section allows the weight of the door to assist in opening the door, as taught by Yoshida (ln. 80-84). 
Le Jeune does not specify wherein through the action of the ram, a leaked wet fraction spills out of the chamber into the expulsion section of the door, or wherein the leaked wet fraction is expelled with the solid/dry fraction.
Examiner notes that while neither Le Jeune nor Yoshida specifies that a fraction of wet material leaks, it is possible that a small amount of “leaked wet fraction” may remain in chamber (3) of Le Jeune, or squeeze between the edge of door (6) and frame expelling the dry fraction from the chamber together with a leaked wet fraction spilled out of the chamber into the expulsion section of the door (Examiner notes that the “leaked wet fraction” may spill into the expulsion section during said expelling, for instance). As such, the combination of Le Jeune in view of Yoshida functions as claimed. 
Regarding Claim 8:
Le Jeune in view of Yoshida teaches the method of claim 7.
Le Jeune further teaches wherein the door (6) slides in a frame (annotated fig. 2; col. 3, ln. 15-19) forming a vertical passage (see fig. 1-4).
Regarding Claim 10:
Le Jeune in view of Yoshida teaches the method of claim 7.
Le Jeune further teaches wherein the method comprises scraping the expulsion section of the door (6) with the ram (2; fig. 3-4).
Regarding Claim 11:
Le Jeune in view of Yoshida teaches the method of claim 7.
Le Jeune further teaches wherein the method comprises pressing the wet fraction of waste through the extrusion section (annotated) of the door (6; col. 2, ln. 59-65).
Regarding Claim 14:
Le Jeune in view of Yoshida teaches the press of claim 1.
Le Jeune further teaches wherein the extrusion section (annotated fig. 1) is configured to have waste compressed against it (col. 2, ln. 59-67).

    PNG
    media_image3.png
    757
    724
    media_image3.png
    Greyscale

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Le Jeune (US 4,650,546) in view of Yoshida (JP3581091B2) - as applied to claims 1 and 8, above - and in further view of Hansen (US 3,168,033).
Regarding Claim 5:
Le Jeune in view of Yoshida teaches the press of claim 1 wherein the door (6) is slidable within a frame (annotated fig. 2). Examiner notes that the frame of Le Jeune is formed integrally with the chamber (3, as shown in figure 2).
Le Jeune does not teach that at least part of the door frame is movable relative 
Hansen discloses a press (fig. 4-7) wherein material is compressed by a ram (32) within a chamber (10); the chamber has an opening; a door (35) with an extrusion section (engaging the opening in fig. 4-5) and an expulsion section (44) is fitted to the opening; the door (44) slides within a door frame (17/36; col. 3, ln. 18-23);  and the door frame (17/36) is removably attached to the chamber (10) by tie rods (18; col. 2, ln. 56-61) and bolts (col. 3, ln. 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Le Jeune wherein the door frame is removably coupled to the chamber - as in Hansen - rather than integrally formed with the chamber - as in Le Jeune. One of ordinary skill in the art would have been motivated to construct the integral components of Le Jeune in a separable manner in order to facilitate easy maintenance and cleaning of the door and chamber. 
Regarding Claim 12:
Le Jeune in view of Yoshida teaches the method of claim 8.
Le Jeune does not teach that the method further comprises a step of moving at least part of the frame towards the chamber from time to time.
Hansen discloses a press (fig. 4-7) wherein material is compressed by a ram (32) within a chamber (10); the chamber has an opening; a door (35) with an extrusion section (engaging the opening in fig. 4-5) and an expulsion section (44) is fitted to the opening; the door (44) slides within a door frame (17/36; col. 3, ln. 18-23);  and the door frame (17/36) is removably attached to the chamber (10) by tie rods (18; col. 2, ln. 56-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Le Jeune wherein the door frame is removably coupled to the chamber - as in Hansen - rather than integrally formed with the chamber - as in Le Jeune; thus the method further comprises a step of moving at least part of the frame towards the chamber from time to time. One of ordinary skill in the art would have been motivated to construct the integral components of Le Jeune in a separable manner in order to facilitate easy maintenance and cleaning of the door and chamber. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Le Jeune (US 4,650,546) in view of Yoshida (JP3581091B2) - as applied to claim 8, above - and in further view of Gonella (WO2010/097177A1).
Le Jeune in view of Yoshida teaches the method of claim 8 wherein the door (6) slides in a frame (annotated) forming a vertical passage.
Le Jeune does not teach that the method further comprises scraping a channel in a side of the frame with a scraper attached to an upper section of the door.
Gonella teaches that it is known in the art to provide a reciprocating plate (49) with a sharp edge (49a) to scrape material left on the edge of an opening (30b) within a waste compaction system (Fig. 2; Pg. 3, line 31 - Pg. 4, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Le Jeune wherein a channel in a side of the frame is scraped by a scraper attached to an upper section of the door. One of ordinary skill in the art would have been motivated to make this .
Response to Arguments
Applicant's arguments filed 07/29/2021, relating to apparatus claims 1-2, 4-6, and 14, and method claims 7-8, and 10-13 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that:
In Yoshida, the liquid is removed from the waste prior to compression using centrifugal force generated in a separate mechanism, the expulsion section assists in opening the door, while in the present claims, the expulsion section enables the removal of a leaked wet fraction spilling out to the upper side of the opening of the chamber during the compression step. The leaked wet fraction is removed from the above- located expulsion section (and thus from the press) during the ejection of compressed waste from the chamber. Since in Yoshida, the liquid is removed prior to compression by centrifugal force, there is no teaching of a door with an expulsion section that receives the leaked wet fraction as now recited in claim 1. 
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yoshida was not referenced to teach these features; instead, Yoshida was referenced to teach only a door of a press wherein the expulsion section is above the extrusion section, and one advantage of such an arrangement. 
Regarding Applicant’s Argument that:
The inventor has noted a significant problem of leaked wet fraction accumulating on the top of the door, and the presently claimed structure is designed to address this problem. Further, the prior art references fail to disclose a press in which any portion of a liquid or wet fraction is expelled from the chamber along with dry, compacted waste.
 It is noted that the features upon which applicant relies are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
The intended use recitations emphasized by the Applicant are addressed in the 35 USC 103 rejection of claim 1 above (amended in light of applicant’s amendments to the claims), and the Examiner maintains that the combination of Le Jeune in view of Yoshida is capable of carrying out the claimed functions should leakage occur during pressing. 
Regarding Applicant’s Argument that 
the press disclosed by Le Jeune includes external channels 8 to remove the liquid sludge from the press. The removal of the sludge in this manner allows for the compacted slugs 4 to have desirable elasticity and porosity (col. 3, In. 34-48). The slugs 4 are additionally fed directly into the combustion chamber 16 to burn (Fig. 5). Any modification of Le Jeune that would arrive at the addition of the liquid sludge 8 into the tube 11 would adversely affect the desired properties of the slugs 4. Additionally, the slugs 4 are specifically taught to be dry to facilitate combustion. Any addition of liquid sludge 8 into the tube 11 would make the combustion process less efficient. Therefore, Applicants respectfully submit that any modification of Le Jeune that would introduce liquid sludge into the tube containing the dry, compacted slugs would not only be based on impermissible hindsight, but would also destroy technical advantages of the pressing system of Le Jeune.
First, Examiner notes that Le Jeune teaches that the dry fraction (4) of waste is “freed of the greater part of the organic matter” (col. 2, ln. 21); that water is “driven out sufficiently” during pressing; and finally, that the combustion chamber operates independently of the press and may be fed in any manner (col. 6, ln. 8-14). Le Jeune discloses that as much water as possible is removed by pressing but does not suggest that there is absolutely no water in the chamber/door/dry fraction; for instance, water droplets adhered to the door may constitute a “leaked wet fraction” as they leak from the door back into the chamber upon raising/lowering the door, the introduction of this small additional sludge/water is introduced into the chamber as a result of the reorientation of Le Jeune’s extrusion and expulsion sections through the teaching of Yoshida, and Examiner maintains that this combination teaches all features positively recited in independent claims 1 and 7 - as detailed above. 
In response to applicant's argument that 
Hansen discloses a press for separating oil from seeds having a door that is removably coupled to the press body so that the device can be maintained and cleaned (FIG. 4). Hansen, however, fails to disclose or suggest a device for separating waste into liquid and solid fractions. Accordingly, the Section 103 rejection based on a combination of Le Jeune, Yoshida and Hansen is respectfully traversed.
While Applicant seems to suggest that Hansen is not analogous art, Examiner notes that Le Jeune, Yoshida, Hansen and the instant application all relate to presses with a reciprocating ram, wherein the presses include a door - with an extrusion section and an expulsion section - slidable within a frame. Hansen states “this invention relates to a press for separating liquids from solids” (col. 1, ln. 7-8) - the assertion that the press may be used for a purpose other than “separating waste into liquid and solid fractions” does not have any bearing on Hansen’s teaching of a door located at the end of a pressing chamber that is removeably attached to the chamber. As such, the 35 USC 103 rejection of claim 5 (and claim 12) previously set forth is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725